Order modified so as to deny the respondents’ motion to dismiss the second cause of action, and, as so modified, affirmed, with ten dollars costs and disbursements to the appellants. Respondents may answer within ten days from the entry of the order herein. In our opinion, the second cause of action is sufficient to set forth a cause of action for libel against all the defendants, including the respondents, and it sufficiently alleges a publication of the libel in question by the respondents. The ease of Levy v. Davenport (233 N. Y. 533) does not apply to the case at bar. In that case the ruling was that the mere voting for a resolution containing the libelous language was not a publication by the defendant. The allegation in the case at bar is in substance that the defendants published libelous language in the minute book of the association “ and caused the same to be read and exhibited before a great number of people, including members of said Association, and others present,” at the meeting held on August 14, 1930. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.